DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (DE 10158755A1 as submitted by the applicant with IDS received on 01/31/2020) in view of Huawei et al. (R1-1713744, 3GPP TSG RAN WG1 Meeting #90, “On HARQ-ACK multiplexing and/or bundling”).
Regarding claims 1, 10 and 17, Siemens teaches a method, comprising: selecting, by a user equipment comprising a processor, previous hybrid automatic repeat request acknowledgement data based on a repetition factor, wherein the repetition factor is greater than one (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=4); and facilitating, by the user equipment, a transmission of a composite hybrid 
Regarding claim 2, Siemens teaches determining, by the user equipment, the repetition factor ([0028], an offset W is defined in the receiver).
Regarding claim 5, Siemens teaches the first value is less than the second value (Figure 4, [0028], [0030]-[0033], various values for the window size W where one value is less than another value).
Regarding claims 7 and 14, Siemens teaches the repetition factor is two, and the previous hybrid automatic repeat request acknowledgement data comprises a most recent hybrid automatic repeat request acknowledgement dataset (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=2).
Regarding claims 8 and 15, Siemens teaches the repetition factor is three, and the previous hybrid automatic repeat request acknowledgement data comprises a most recent hybrid automatic repeat request acknowledgement dataset and a next most recent hybrid automatic repeat request acknowledgement dataset after the most recent hybrid automatic repeat request acknowledgement dataset (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=3).
.
Claims 3, 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Huawei et al. and further in view of Chen et al. (US Pub. 2016/0242153).
Regarding claims 3, 11 and 18, Siemens in view of Huawei teaches the limitations in claims 2, 10 and 17 as shown above.  Siemens also teaches determining, by the user equipment, the repetition factor ([0028], an offset W is defined in the receiver).  Siemens in view of Huawei, however, does not teach facilitating, by the user equipment, a communication of information representative of the repetition factor to the network device.  Chen teaches HARQ configuration exchanged between the UE and the base station [0093].  It would have been obvious to one skilled in the art to modify Siemens in view of Huawei to have facilitating, by the user equipment, a communication of information representative of the repetition factor to the network device as taught by Chen in order to use information based on an RRC configuration [0093]. 
Regarding claim 4, Siemens in view of Huawei teaches the limitations in claim 1 as shown above.  Siemens also teaches determining, by the network device, the repetition factor ([0028], an offset W is defined in the transmitter).  Siemens in view of Huawei, however, does not teach receiving, by the user equipment, the repetition factor from the network device.  Chen teaches HARQ configuration exchanged between the UE and the base station [0093].  It would have been obvious to one skilled in the art to modify Siemens in view of Huawei to have receiving, by the user equipment, the repetition factor from the network device as taught by Chen in order to use information based on an RRC configuration [0093].
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Huawei et al. and further in view of Herrmann et al. (US 6,711,403).
Regarding claim 6, Siemens in view of Huawei teaches the limitations in claim 1 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Huawei, however, does not teach the channel property being a location of the user equipment relative to a cell.  Herrmann teaches the channel property being a location of the user equipment relative to a cell (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Huawei to have the channel property being a location of the user equipment relative to a cell as taught by Herrmann in order to adapt to the channel property of a link between at least one terminal and a base station (Column 6 Lines 46-48). 
Regarding claim 13, Siemens in view of Huawei teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Huawei, however, does not teach the channel property being a location of the user equipment relative to a base station.  Herrmann teaches the channel property being a location of the user equipment relative to a base station (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Huawei to have the channel property being a location of the user equipment relative to a base station as taught by Herrmann in 
Regarding claim 20, Siemens in view of Huawei teaches the limitations in claim 17 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Huawei, however, does not teach the channel property being a location of the user equipment relative to network equipment.  Herrmann teaches the channel property being a location of the user equipment relative to network equipment (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Huawei to have the channel property being a location of the user equipment relative to network equipment as taught by Herrmann in order to adapt to the channel property of a link between at least one terminal and a base station (Column 6 Lines 46-48).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Huawei et al. and further in view of Dietl et al. (US Pub. 2010/0202503).
Regarding claim 12, Siemens in view of Huawei teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Huawei, however, does not teach the channel property being a signal to noise ratio.  Dietl teaches the channel property being a signal to noise ratio (“The predefined channel property value is a Signal-to-Interference-and-Noise Ratio, a signal-to-noise ratio, the rate of a user or a signal attenuation” in [0025]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Huawei to have the channel property being a 
Regarding claim 19, Siemens in view of Huawei teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Huawei, however, does not teach the channel property being an amount of signal path loss.  Dietl teaches the channel property being an amount of signal path loss (“The predefined channel property value is a Signal-to-Interference-and-Noise Ratio, a signal-to-noise ratio, the rate of a user or a signal attenuation” in [0025]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Huawei to have the channel property being an amount of signal path loss as taught by Dietl in order to adapt to the channel quality of the channel between the base station and the terminal [0024].
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US Pub. 2019/0379489) teaches performing bundling or multiplexing in order to reduce HARQ-ACK bits [0154].
Chen et al. (US Pub. 2019/0319751) teaches selecting either the HARQ-ACK bundling feedback mode or the HARQ-ACK multiplexing feedback mode [0015].
Gao et al. (US Pub. 2019/0181988) teaches the HARQ feedback having two processing methods: HARQ bundling and HARQ multiplexing and these two methods compensate each other's defects and may be configured through the network side [0003].

Feng et al. (US Pub. 2018/0062796) teaches two mechanisms provided for grouping the acknowledgment information carried in the uplink in TDD operation, termed “ACK/NACK bundling” and “ACK/NACK multiplexing”, where selection between these two mechanism can be by higher-layer (RRC) configuration [0083].
Dinan (US Pub. 2016/0270114) teaches parameter indicating one of the TDD ACK/NACK feedback modes used where the value bundling may correspond to use of ACK/NACK bundling whereas, the value multiplexing may correspond to ACK/NACK multiplexing [0144].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414